In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-15-00250-CR
                               ________________

                       JIM LEE BAILEY III, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 14-20764
__________________________________________________________________

                         MEMORANDUM OPINION

      A jury found appellant Jim Lee Bailey III guilty of murder and assessed

punishment at seventy-five years in prison. In his sole appellate issue, Bailey

challenges the sufficiency of the evidence. We affirm the trial court’s judgment of

conviction.

      Bailey was a participant in a fight that took place at Port Arthur Town Home

Apartments on September 23, 2014. The victim was shot during the altercation and

ultimately died. Phyllis Skillman testified that on the day of the offense, she had

                                        1
walked “a little girl that [she] take[s] care of” to the Port Arthur Town Home

Apartments to catch a bus to school, and she then went to a home in that apartment

complex. Skillman saw a lot of cars approaching and thought “chaos” was about to

occur because there were so many cars heading through the complex. Skillman

testified that she saw a fight, and she eventually heard a gunshot. Skillman testified

that after the gunshot, she saw Bailey running with a gun in his hand.

      Keith Page testified that he witnessed the fight. Page admitted that he gave a

statement to the police, in which he indicated that he saw a black male shoot the

victim. Detective Brian Fanette of the Port Arthur Police Department testified that

Page identified Bailey from a photo lineup.

      Detective Keith May of the Port Arthur Police Department testified that he

responded to the scene of the shooting, and his investigation led him to suspect

Bailey. Bailey eventually told Detective May that he shot the victim. Bailey also

told Detective May that he had thrown his gun into a storm drain. Detective May

subsequently located the murder weapon in a storm drain. Detective May testified

that, based upon information from witnesses and his interview of Bailey, he was

certain that Bailey was the assailant. Detective Patrick Britton of the Port Arthur

Police Department also testified that Bailey admitted that he had shot the victim

and disposed of the gun. Bailey’s brother Javante testified that he did not see

                                          2
Bailey with a gun on the day of the fight, and Bailey was not near the victim

immediately before a shot was fired.

      In reviewing the legal sufficiency of the evidence, we review all the

evidence in the light most favorable to the verdict to determine whether any

rational fact finder could have found the essential elements of the offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). The fact finder is the ultimate authority

on the credibility of witnesses and the weight to be given their testimony.

Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981). We give full

deference to the fact finder’s responsibility to fairly resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts. Hooper, 214 S.W.3d at 13. If the record contains conflicting

inferences, we must presume that the fact finder resolved such facts in favor of the

verdict and defer to that resolution. Brooks v. State, 323 S.W.3d 893, 900 n.13

(Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). We also “‘determine whether the necessary inferences are reasonable based

upon the combined and cumulative force of all the evidence when viewed in the

light most favorable to the verdict.’” Clayton, 235 S.W.3d at 778 (quoting Hooper,
214 S.W.3d at 16-17).

                                         3
      As previously discussed, the jury is the sole judge of the witnesses’

credibility and the weight of their testimony. Jackson, 443 U.S. at 318-19; see also

Hooper, 214 S.W.3d at 13. Viewing the evidence in the light most favorable to the

State, the jury could reasonably conclude, beyond a reasonable doubt, that Bailey

committed the offense of murder. See Tex. Penal Code Ann. 19.02(b)(1) (West

2011); see also Jackson, 443 U.S. at 318-19; Hooper, 214 S.W.3d at 13. We

overrule Bailey’s sole issue and affirm the trial court’s judgment of conviction.

      AFFIRMED.



                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice



Submitted on March 22, 2016
Opinion Delivered April 13, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          4